EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	IN THE ABSTRACT
	The following version of the abstract of the disclosure replaces the prior version.  It been amended to be in one paragraph form and to delete redundant content due to typographical error. 

A high-speed dual turbo machine enabling cooling thermal equilibrium. The high-speed dual turbo machine maximizing the cooling efficiency thereof by compressing and discharging external air suctioned therein at both ends, cooling an air compressor in a suction air-cooling method, decreasing a flow path of air for cooling the inside of the dual turbo machine and the air compressor, and optimizing the flow path. Accordingly, the present invention uses the suction air-cooling method and guides the flow of air for cooling the turbo machine through a specific path, so that it 15 maximizes the efficiency and durability of the turbo machine, the cost reduction owing to the structural simplification of the turbo machine, and the easiness of maintenance by preventing an increase in temperature of the inside of the turbomachine casing (100) and the air compressor (200).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746